Citation Nr: 0112398	
Decision Date: 04/24/01    Archive Date: 05/03/01

DOCKET NO.  00-05 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for benign essential 
tremor, to include as secondary to service-connected 
psychoneurosis.

2.  Entitlement to an initial compensable evaluation for 
residuals of frozen right foot.

3.  Entitlement to an initial compensable evaluation for 
residuals of frozen left foot.


REPRESENTATION

Appellant represented by:  American Defenders of Bataan and 
Corregidor, Inc.


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel

INTRODUCTION

The veteran had active service from January 1940 to July 
1959.  The veteran was a prisoner of war (POW) of the 
Japanese government from May 1942 to August 1945.  This case 
comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from a rating decision dated in December 
1998, from the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Winston-Salem, North Carolina 
(hereinafter RO).


REMAND

The veteran contends that service connection for an essential 
tremor, to include as secondary to his service-connected 
psychoneurosis, is warranted.  He also contends that his 
service-connected residuals of a cold injury of the right and 
left feet are more severe than currently evaluated and should 
receive higher evaluations.  In November 2000, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This act introduces several fundamental changes 
into VA's adjudication process which impact on the veteran's 
claims on appeal.  As these procedures could not have been 
followed by the RO at the time of the December 1998 rating 
decision, and as these procedures are more favorable to the 
veteran than those previously in effect, further development 
is in order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board observes that the RO denied the claim of 
entitlement to service connection for benign essential tremor 
on the basis that it was not well grounded.  The statutory 
requirement that a veteran submit a well-grounded claim, 
however, was repealed by the Veterans Claims Assistance Act 
of 2000, as discussed above.  Hence, due process requires 
that this claim be developed and readjudicated under the 
Veterans Claims Assistance Act of 2000 on the merits.  
Bernard, 4 Vet. App. at 392-94.  

Additionally, under the new law, a veteran is entitled to a 
complete VA medical examination, which includes an opinion as 
to whether there is a nexus between the claimed disorder and 
service or a service-connected disorder based on all possible 
evidence.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3, 114 Stat. 2096, 2097-98 (to be codified as 
amended at 38 U.S.C. § 5103A).  The Board notes that the 
veteran was afforded an examination in conjunction with his 
claim of entitlement to service connection for a benign 
essential tremor; however, this examination did not address 
whether there was a nexus between service or a service 
connected disorder and the tremor found.  

Additionally, although the veteran was afforded VA 
examinations in conjunction with the claims on appeal, the 
Board finds that these examinations are inadequate for rating 
purposes.  It appears that the veteran's claims file was not 
available for review.  As such, all available evidence was 
not considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  
Accordingly, additional VA examinations must be conducted.  
38 C.F.R. § 3.327 (2000).  

Furthermore, the veteran has stated that he received 
treatment for benign essential tremor at the VA Medical 
Center in Durham, North Carolina in September 1997; however, 
this record is not in the claims file.  When VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability is not limited 
to that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court discussed the concept of "staging" 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App. at 126.  Accordingly, 
the Board has recharacterized the issues regarding 
compensable evaluations for residuals of frozen feet on 
appeal in order to comply with the opinion by the Court in 
Fenderson.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that provides a relationship 
between his benign essential tremor of 
the upper extremities and his military 
service and/or his service-connected 
psychiatric disorder.  The veteran should 
also identify any treatment for residuals 
of a cold injury of the left and right 
feet.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include the VA outpatient 
treatment record dated in September 1997, 
and any other pertinent VA outpatient 
treatment records from the VA Medical 
Center in Durham, North Carolina, not 
already obtained.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Following the receipt of the 
aforementioned evidence, the veteran 
should be afforded the appropriate VA 
examination to determine the current 
nature and degree of severity of his 
service-connected residuals of cold 
injury to the right foot and left foot.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  The 
examiner should comment as to the 
presence or absence of residuals of cold 
injury of the feet, such as pain, 
numbness, cold sensitivity, arthralgia, 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A complete 
rationale for all opinions should be 
provided.  Any report prepared should be 
typed.

3.  The veteran should be afforded the 
appropriate VA examination(s) to 
determine the etiology of any tremor of 
the upper extremities found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner(s) prior to the requested 
study and the examination report should 
reflect that such a review was made.  
Following a review of the service and 
postservice medical records, the 
examiner(s) should state whether any 
diagnosed tremor of the upper extremities 
is related to the veteran's active duty 
service.  The examiner(s) should also 
state whether any diagnosed tremor of the 
upper extremities is due to or aggravated 
by any service-connected disorder, to 
include the veteran's service-connected 
psychiatric disorder.  A complete 
rationale for all opinions should be 
provided.  Any report prepared should be 
typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
claims on the merits, and provide 
adequate reasons and bases for its 
determinations.  In adjudicating the 
issues of the proper rating warranted for 
the service-connected residuals of cold 
injury to left and right feet during the 
appeal period, the RO should consider 
whether separate ratings should be 
assigned for separate periods of time 
based on the facts found.  

6.  If any of the claims on appeal 
continue to be denied, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

